        Case 1:19-cr-02032-SMJ          ECF No. 211          filed 09/29/20    PageID.1765 Page 1 of 2
                                      UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA,                                         Case No.   1:19-CR-02032-SMJ-1, 2
                                                                   CRIMINAL MINUTES
                                       Plaintiff,
        -vs-                                                       DATE:     SEPTEMBER 29, 2020
                                                                   LOCATION: YAKIMA
 JAMES DEAN CLOUD (01); and
 DONOVAN QUINN CARTER CLOUD (02),
                                                                   EVIDENTIARY MOTION HEARING
                                       Defendants.


                                        Hon. Salvador Mendoza, Jr.

          Nicole Cruz
                                                        01                                Kimberly Allen
          Cora Vargas
      Courtroom Deputy                              Law Clerk                             Court Reporter
                                                                     John McEntire for James Cloud
                                                                   Lorinda Youngcourt for James Cloud
                   Richard Burson
                                                                      Jeremy Sporn for James Cloud
                   Thomas Hanlon
                                                                    Richard Smith for Donovan Cloud
                                                                   Mark Larranaga for Donovan Cloud
                Government Counsel                                             Defense Counsel

       [X] Open Court                         [     ] Chambers                        [   ] Teleconference
Defendants James Dean Cloud and Donovan Quinn Carter Cloud are present and in custody of the U.S.
Marshal with appointed counsel.
Court and counsel discuss schedule and procedures for hearing and pending motions to be addressed.
Mr. McEntire expresses concern of a particular witness listening on the public teleconference line; Mr. Hanlon
confirms the witness in question is aware he cannot listen to the proceedings and will not connect to the public
teleconference line.
Troy Ribail, FBI Special Agent, Sworn to Testify (9:22 a.m.)

Direct examination by Mr. Burson (Government Exhibits 1 – 8 discussed and admitted)

Court informs defendants that a recess will be taken if they need to discuss matters with their respective
attorneys.

Recess:        10:19 a.m.
Reconvene:     10:35 a.m.


[ ] ORDER FORTHCOMING
 CONVENED: 9:01 A.M.            ADJOURNED: 10:19 A.M.
          10:35 A.M.                       11:57 A.M.
                                                                  TIME: 5:50   HR.        CALENDARED         [X]
           1:31 P.M.                        3:15 P.M.
           3:30 P.M.                        4:56 P.M.
        Case 1:19-cr-02032-SMJ         ECF No. 211        filed 09/29/20   PageID.1766 Page 2 of 2

USA -vs- Cloud, et al.                                                                   September 29, 2020
1:19-CR-02032-SMJ-1,2                                                                    Page 2
Evidentiary Motion Hearing


Troy Ribail resumes stand, previously sworn to testify.

Direct examination by Mr. Burson continues (Defense Identification 1018 discussed).

Cross examination by Mr. McEntire (Defense Exhibit 1009 discussed and admitted; Defense Identifications
1004, 1005 and 1011 discussed).

Recess:   11:57 a.m.
Reconvene: 1:31 p.m.

Troy Ribail resumes stand, previously sworn to testify.

Cross examination by Mr. McEntire continues (Defense Exhibits 1023, 1012, 1006, 1014 and 1017 discussed
and admitted; Defense Identifications 1004, 1000, 1013 and 1016 discussed; Defense Identification 1010
conditionally admitted, with full admission to be sought through a different witness).

Mr. Smith advises he will examine the witness regarding L.L. only and reserves further questioning until the
time of hearing on Defendant Donovan Cloud’s Motion to Suppress, currently set for December 15th.

Cross examination by Mr. Smith (Defense Identification 1016 discussed; Government Exhibit 4 discussed).

Recess:    3:15 p.m.
Reconvene: 3:30 p.m.

Troy Ribail resumes stand, previously sworn to testify.

Cross examination by Mr. Smith continues.

Re-direct by Mr. Burson (Defense Exhibit 1009 discussed; Government Exhibits 6 and 7 discussed).

Voire dire of witness by Court.

Re-cross by Mr. McEntire (Defense Exhibit No. 1006 discussed).

Witness steps down and is excused (4:00 p.m.).

Detective Michael Williams, Yakima County Sheriff’s Office, Sworn to Testify (4:02 p.m.)

Direct examination by Mr. Burson (Government Exhibits 10 and 9 discussed and admitted).

Cross examination by Mr. McEntire (Defense Exhibit 1002 discussed and admitted; Government Exhibit 10
discussed).

Witness steps down, to resume testimony on September 30th at 8:00 a.m. (4:53 p.m.)

Court and counsel discuss remaining witnesses and anticipated length of hearing on September 30th.

Court: hearing to resume at 8:00 a.m. on Wednesday, September 30th
